           Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 LOUISIANA MARINE OPERATORS, LLC                    CIVIL ACTION NO.     20-00008

 VERSUS                                             JUDGE

 CHRISTOPHER CRUISE                                 MAGISTRATE JUDGE


                    COMPLAINT FOR DECLARATORY JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes Complainant,

Louisiana Marine Operators, LLC (hereinafter referred to as “LMO”) which, in seeking

Declaratory Judgment, respectfully represents as follows:

                                           1.

       Louisiana Marine Operators, LLC, is a Louisiana limited liability company, doing

business in the State of Louisiana and within the territorial waters of the State of Louisiana

and at all pertinent times hereto, was the owner and operator of the M/V MISS LILLIE.

                                           2.

       Made respondent herein a Christopher Cruise (“Cruise”), a resident of the full age

of majority and citizen of Louisiana, who is believed to be currently residing at 144 Felicia

Drive, Avondale, Louisiana, which is within the jurisdiction of this Honorable Court.

                                           3.

       Original jurisdiction of this action is conferred upon this Court pursuant to its

admiralty and maritime jurisdiction as specified by 28 U.S.C. §1333, Rule 9(h) of the

Federal Rules of Civil Procedure and this Court’s power to grant a Declaratory Judgment

pursuant to 28 U.S.C. §2201 et seq.




                                                1
           Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 2 of 11




                                          4.

       At all material times, Cruise was an employee of LMO and for the purposes of this

Complaint for Declaratory Judgment, Cruise would have been classified as a “seaman”

within the meaning of the Jones Act, 46 U.S.C. §30104.

                                          5.

       Venue is proper in this Court since Cruise resides within the jurisdiction of this

Honorable Court.

                                          6.

       On or about December 8, 2018, Cruise was allegedly involved in an accident while

in the service of the M/V MISS LILLIE when, while building a tow, a shackle pin allegedly

landed on his right foot.

                                          7.

       Cruise was offered medical treatment but declined such treatment and continued

working for LMO.

                                          8.

       On or about December 8, 2018, Cruise advised LMO that he could not afford to

work for the company and gave 2 weeks notice that he would be leaving employment with

the company.

                                          9.

       On or about December 27, 2018, Cruise asked to be seen by a physician for pain

in his right foot. At LMO’s expense, he was seen at Westbank Medical & Walk In Clinic

that day with a complaint of foot pain but did not provide any history that he had been

injured while in the service of any vessel.



                                               2
           Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 3 of 11




                                           10.

       X-rays of the right foot were taken at Westbank that day which were negative.

                                           11.

       On December 31, 2018, Cruise resigned from his employment with LMO because

he had found other employment.

                                           12.

       Upon information and belief, before resigning from his position at LMO, Cruise had

applied for employment with Genesis Marine.

                                           13.

       Upon information and belief, on December 20, 2018, (12 days after Cruise’s

alleged accident and injury of December 8, 2018), Cruise underwent a pre-placement

evaluation with Genesis in which he was found fit for duty.

                                           14.

       Upon information and belief, in his pre-placement evaluation, Cruise specifically

denied sustaining any injuries or illnesses in his prior employment or having any disability.

                                           15.

       Upon information and belief, in the aforesaid pre-placement evaluation, Cruise

specifically denied sustaining any injuries to his spine, joints, weakness in any extremity,

swelling, stiffness or pain on motion.

                                           16.

       Upon information and belief, in the aforesaid pre-placement evaluation, Cruise

specifically denied any prior accident or injuries.




                                              3
           Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 4 of 11




                                         17.

       Upon information and belief, in the aforesaid pre-placement evaluation, Cruise

completed multiple medical history questionnaires, which he certified as being correct, in

which he denied any injuries to his back, neck, joint problems, impaired movement,

injuries or fractures.

                                         18.

       Upon information and belief, in connection with the December 20, 2018 pre-

placement evaluation, Cruise was found to be in good health, except for being overweight,

and able to perform his job duties with Genesis.

                                         19.

       Upon information and belief, in connection with the aforesaid pre-placement

evaluation, Cruise underwent extensive functional tests which indicated that he was

capable of completing all physical tasks expected with his job with Genesis.

                                         20.

       Upon information and belief, during the aforesaid pre-placement evaluation on

December 20, 2018, Cruise’s physical examination was completely normal, including his

feet, legs and spine.

                                         21.

       Upon information and belief, on January 18, 2019, Cruise was hired by Genesis

on a full-time basis as a tankerman trainee.

                                         22.

       On February 6, 2019, Cruise contacted LMO to advise them that he had moved

and that he needed LMO to send his W-2 form to a new address. At that time, Cruise



                                               4
           Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 5 of 11




made no complaints whatsoever to LMO that he had become injured or ill while in the

service of the vessel and/or was in need of medical treatment.

                                           23.

       Upon information and belief, on or about February 15, 2019, Cruise was taken off

of his boat at Genesis because he was sick and had a viral syndrome.

                                           24.

       Upon information and belief, on or about February 15, 2019, Cruise was seen at

Prime Occupational Medicine and complained of multiple problems but did not report any

problems with his right foot, leg, hip or back.

                                           25.

       Upon information and belief, on the aforesaid date, Cruise again completed a

medical history questionnaire in which he denied any occupational injuries or illnesses on

his current job or prior jobs and specifically denied any joint pain or swelling or back pain.

                                           26.

       Upon information and belief, on the aforesaid history form, when asked whether

he had ever reported any job related injury, he replied affirmatively and stated that his

only on the job injury was to his hand.

                                           27.

       Upon information and belief, on or about February 15, 2019, Cruise was

specifically asked whether he had any leg pain, muscle problems or muscle strains, which

he denied.




                                              5
            Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 6 of 11




                                           28.

         Upon information and belief, on the aforesaid date, Cruise was instructed to remain

off of work for 24 hours so that he could allow his symptoms from a viral syndrome to

resolve.

                                           29.

         Upon information and belief, on or about February 19, 2019, Cruise was seen at

Pelican State Outpatient for a medical evaluation and was told that he could return to

work with no restrictions as of February 19, 2019.

                                           30.

         On or about March 27, 2019, LMO received a written demand from attorney Daniel

Poolson seeking maintenance benefits for Cruise for an alleged accident of “November

2018”.

                                           31.

         The aforesaid demand did not contain any medical records indicating that Cruise

had become injured or ill while in the service of a vessel owned or operated by LMO or

while employed by LMO.

                                           32.

         On April 26, 2019, through undersigned counsel, LMO advised Cruise, through his

attorney, that it was LMO’s understanding that Cruise had resigned or quit his

employment with LMO in December 2018 because he had found other employment and

that he had gone to work for another company. In order to investigate the demand for

maintenance benefits, LMO made written demand on Mr. Poolson for copies of all medical

records and bills in his possession, indicating that Cruise was injured while working for



                                              6
           Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 7 of 11




LMO and was in need of medical treatment. LMO also asked for medical and employment

authorizations.

                                         33.

      The aforesaid authorizations were forwarded to LMO on or about May 9, 2019 and,

on behalf of LMO, undersigned counsel wrote to Mr. Poolson again on May 16, 2019 and

asked him for the names of any doctors that had treated Cruise for his alleged accident

and injury and again requested copies of any medical records in his possession, including

the results of an EMG which Cruise’s attorney had indicated was normal.

                                         34.

      On June 10, 2018, LMO again made written demand on Cruise, through his

attorney, for any and all records that had been previously requested by LMO.

                                         35.

      On August 20, 2019, counsel for LMO received an e-mail from Cruise’s second

attorney in which he was now claiming that Cruise had two separate accidents while in

LMO’s employ, one on November 20, 2018 and the second on December 8, 2018; that

he was now being treated by Dr. Peter Liechty; and that Dr. Liechty was now

recommending back surgery in the form of a bilateral sacroiliac fusion for Cruise. A

demand was made for maintenance and cure benefits, including authorization for back

surgery.

                                         36.

      On August 23, 2019, LMO made another demand on Cruise’s counsel for any and

all records concerning Cruise, including the results of the EMG which were reported to be

normal by Cruise’s first attorney. Furthermore, with medical records now in hand, LMO



                                           7
          Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 8 of 11




requested the opportunity to obtain a recorded statement from Cruise at the offices of and

in the presence of his attorney.

                                         37.

       In the aforesaid letter, counsel for LMO also advised Cruise’s attorney that LMO

sought to have Cruise evaluated by a neurosurgeon.

                                         38.

       On August 29, 2019, counsel for Cruise advised counsel for LMO in writing that he

had no objection to producing Cruise for a statement to be taken at his office.

                                         39.

       Subsequent to August 29, 2019, LMO made multiple attempts to obtain the

statement, so that it could investigate Cruise’s demand for maintenance and cure.

                                         40.

       On November 7, 2019, LMO had Cruise evaluated by Dr. Everett Robert,

neurosurgeon, who concluded that Cruise did not sustain any type of anatomic injury to

his lumbar spine, hip or sacroiliac joint and was not in need of the surgery being

recommended by Dr. Liechty.

                                         41.

       After repeated attempts, an interview and recorded statement of Cruise was

scheduled for November 12, 2019 but was cancelled shortly before that meeting at the

request of Cruise’s attorney.

                                         42.

       On or about November 22, 2019, counsel for Cruise advised that he would attempt

to have the statement rescheduled for the following week.



                                            8
           Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 9 of 11




                                         43.

       Later that same day, counsel for Cruise withdrew his agreement to allow LMO to

obtain a statement from Cruise and investigate his demand for maintenance and cure.

                                         44.

       LMO specifically denies that Cruise sustained two separate accidents and injuries

while in its employ, as now claimed.

                                         45.

       LMO submits that it is entitled to investigate Cruise’s demand for maintenance and

cure benefits.

                                         46.

       LMO specifically denies that Cruise is entitled to any maintenance and cure

benefits from it.

                                         47.

       LMO seeks declaratory judgment that Christopher Cruise was a seaman, within

the terms of the Jones Act, during his employment with LMO.

                                         48.

       LMO now comes to this Honorable Court seeking Declaratory Judgment that it is

not obligated to provide maintenance and cure to Cruise for the reason that Cruise did

not sustain an injury that occurred, was aggravated or manifested itself or required

medical treatment, while Cruise was in the service of an LMO vessel or employed by

LMO.




                                           9
          Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 10 of 11




                                          49.

       LMO further seeks declaration that any current medical condition of Cruise did not

arise out of the unseaworthiness of the M/V MISS LILLIE or the negligence of LMO. LMO

reserves the right to amend this Article as further information is obtained.

                                          50.

       LMO is entitled to a declaration that it is not obligated to provide Cruise with

maintenance and cure benefits or other remedies allowed by law.

       WHEREFORE, Complainant, Louisiana Marine Operators, LLC, prays for:

       a) An Order declaring Christopher Cruise to be a seaman as defined by the Jones

          Act, 46 U.S.C. §1333.

       b) An Order declaring that Cruise’s perspective medical treatment and/or further

          medical treatment does not fall within any maintenance and cure obligations of

          LMO, if any;

       c) An Order declaring that Cruise is not entitled to any maintenance and/or cure

          benefits from LMO or any relief pursuant to the General Maritime Law or other

          laws of the United States;

       d) That LMO be awarded such other and further relief as may be warranted in the

          premises.



                            [SIGNATURE BLOCK ON NEXT PAGE]




                                            10
         Case 2:20-cv-00008 Document 1 Filed 01/02/20 Page 11 of 11




                                       Respectfully submitted,
                                              s/Georges M. Legrand
                                       GEORGES M. LEGRAND, T.A. (Bar #8282)
                                       MICHAEL T. NEUNER (Bar #36605)
                                       Mouledoux, Bland, Legrand & Brackett
                                       701 Poydras Street, Suite 4150
                                       New Orleans, LA 70139
                                       Telephone: 504-595-3000
                                       Facsimile: 504-522-2121
                                       E-Mail: glegrand@mblb.com;
                                       mneuner@mblb.com
                                       COUNSEL FOR COMPLAINANT,
                                       LOUISIANA MARINE OPERATORS, LLC


Service will be attempted via Waiver




                                         11
